Title: From Benjamin Franklin to John Ewing, 27 August 1770
From: Franklin, Benjamin
To: Ewing, John


Reverend Sir,
London, Augt. 27. 1770.
I received your Favour of June 14. with several Copies of your Observations of the Transit of Venus, for which I thank you. I have sent one of them to Mr. Maskelyne as you desired, with an Extract from your Letter, and another to Paris. I have not yet obtain’d from him the Estimate he promis’d me, but hope to have it soon; tho’ by what I hear from others I begin to fear the Expence will be thought too heavy for us. I shall send the new Volume of the Transactions to Mrs. Franklin, where you will find what Observations have been received and published here. I am, very respectfully, Reverend Sir, Your most obedient humble Servant
B Franklin
Mr Ewing
 
Addressed: To / The Revd. Mr Ewing / at / Philadelphia / per Capt. Osborne
